DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Regarding the § 112 rejection of claims 2 and 11, Applicant argues against the indefinite rejection by pointing to the specification at ¶ [0037]-[0038] and Figs. 3-4.  However, the specification merely recites the same language as the claims which give rise to the indefiniteness.  While the figures show a nozzle attached to the tub that is near/proximate the tub opening, the figures do not show both “a nozzle attached to the wash tub at the opening” AND “the nozzle is attached to the tub cover at the opening.  It is unclear how the nozzle can be attached at an opening of the tub or tub cover, as this is not shown in the figures or adequately described in the specification.  Accordingly, the rejection is maintained for reasons of record.
Regarding the § 112 rejection of claims 8-9, 17-18, and 20, Applicant’s amendment overcomes the rejection.  
Regarding the § 102 rejection over HITACHI, Applicant argues that HITACHI does not disclose a nozzle located outside the wash tub as required by the currently amended claims.  Examiner disagrees.  As can be seen in Fig. 8 of HITACHI, the nozzle 50a1 is not on the wash tub and clearly outside of the wash tub 9:

    PNG
    media_image1.png
    497
    572
    media_image1.png
    Greyscale


Regarding the § 103 rejection, Applicant argues reasons of same indicated for HITACHI.  This is not persuasive for reasons of same indicated above.

Claim Objections
Claims 8-9, 17-18, and 20 are objected to because of the following informalities:  The claimed “controller programmed to directing…” should be corrected to “controller programmed to direct…” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, it is unclear what is meant by “the nozzle is attached to the wash tub at the opening” and “the nozzle is attached to the tub cover at the opening”, respectively.  How is the nozzle attached at an opening of the tub or tub cover?  The original disclosure as filed appears to show a nozzle attached to the tub near/proximate the tub opening but nothing showing an embodiment where a nozzle is attached at the tub opening as claimed.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5771728 B2 to HITACHI APPLIANCES INC (“HITACHI”; cited by Applicant; machine translation provided by Examiner).
Regarding claims 1-3, 7-12, and 16-20, HITACHI (in Figs. 1-2, 8, 12, 14-15, and associated text) discloses a washing appliance (1A), comprising:
a cabinet (casing 2); 
a wash tub (outer tub 9) positioned in the cabinet and defining a wash chamber;
a wash drum (inner tank 8) rotatably mounted within the wash chamber (via motor 10) and configured for receiving articles for washing, the wash drum having an exterior surface; and
a nozzle (50a1) located in the cabinet and outside the wash drum and the wash tub, the nozzle having a centerline forming an acute angle from the vertical direction (see nozzle in Figs. 8 and 12 forming an angle of less than 90 degrees from vertical) and positioned to direct a jet of fluid onto the exterior surface of the wash drum and within the wash tub (note the nozzle 50a1 is not attached to the wash tub but rather outside (above) the wash tub; see Figs. 8 and 12),
wherein the wash tub defines an opening, and wherein the nozzle is attached to the wash tub at the opening (see indefinite rejection above; see e.g, Figs. 8 & 12 which is comparable configuration to Figs. of Applicant of a nozzle at a tub opening),
wherein the wash drum defines a top portion, and wherein the nozzle is positioned adjacent to the top portion of the wash drum (see, e.g., Figs. 8 and 12, noting the entire top half of the wash drum of HITACHI reads on a “top portion”),
wherein the nozzle is connected with a fresh water supply (4; see Fig. 10),
further comprising a controller programmed to directing a flow of fresh water through the nozzle during a cleaning cycle of the appliance (see p. 6 of translation, noting tank cleaning step including supplying water through nozzle 50 via cleaning hose 11c to the exterior of the wash drum),
further comprising a controller programmed to directing a flow of fresh water through the nozzle during a self- cleaning cycle of the appliance (see p. 6 of translation, noting tank cleaning step including supplying water through nozzle 50 via cleaning hose 11c to the exterior of the wash drum),
the wash tub comprising a main body (9) and a tub cover (9a) attached to the main body;
the nozzle located in the cabinet, outside of the wash tub, and attached to the tub cover, the nozzle positioned to direct a stream of fluid onto the exterior surface of the wash drum and within the wash tub (see e.g. Fig. 12),
wherein the wash tub cover defines an opening, and wherein the nozzle is attached to the tub cover at the opening (see indefinite rejection above; see e.g., Figs. 8 & 12 which is comparable configuration to Figs. of Applicant of a nozzle at a tub opening),
wherein the wash tub cover defines an opening, and wherein the nozzle is rotatably attached to the wash tub at the opening (see indefinite rejection above; see e.g, Figs. 8 & 12 which is comparable configuration to Figs. of Applicant of a nozzle at a tub cover opening),
further comprising a balance ring assembly (8c) attached to the wash drum, wherein the nozzle is positioned to direct a flow of fluid onto the balance ring assembly and the exterior surface of the wash drum (see, e.g., Fig. 12),
further comprising a controller programmed to directing a flow of fresh water through the nozzle during a rinse cycle or spin cycle of the appliance (see p. 6 of translation; note the tank washing step is performed during the rinse, and thus the controller is fully capable of directing water through the nozzle during a rinse or spin cycle).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HITACHI in view of US 2017/0096767 to KIM et al (“KIM”).
HITACHI, supra, discloses the claimed invention including a nozzle mounted to a wash tub.  HITACHI does not discloses details of the mounting, specifically wherein the wash tub defines an opening, and wherein the nozzle is rotatably attached to the wash tub at the opening or further comprising a pair of opposing fingers positioned at the opening of the wash tub, each finger defining a slot, wherein the nozzle defines a pair of opposing tabs configured to be rotatably received into the slots of the pair of opposing fingers as recited in claims 4-5 and 13-14.  However, such nozzle configuration is known in the art.  For instance, KIM teaches an art-related washing machine with a nozzle mount having finger/slot and tab mountings for the purpose of rotatably mounting the nozzle (see KIM at Figs. 8A-9B and associated text).
Therefore, the position is taken that it would have been obvious at the time of effective filing to mount the nozzle of HITACHI using a finger/slot and tab configuration, such as that of KIM, to yield the same and predictable results of rotatably mounting a nozzle.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HITACHI in view of US 6,402,062 to BENDIG et al (“BENDIG”).
HITACHI, supra, discloses the claimed invention including a nozzle for spraying.  HITACHI does not disclose wherein the nozzle defines converging walls creating a fluid flow path having an elliptically-shaped cross-section to shape the jet of fluid directed onto the exterior surface of the wash drum as recited in claims 6 and 15.  However, it is known in the spraying art to provide such nozzle configuration for the purpose of forming a flat stream.  BENDIG teaches that it is known to provide converging nozzle walls creating a fluid flow path having an elliptically-shaped cross section in order to shape the jet of fluid as a flat stream (see BENDIG at Figs. 3-4 and col. 2, l. 54 – col. 3, l. 26).
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute one known nozzle configuration for the other to yield the same and predictable results of forming a fan or flat spray pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711